DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2021 and 10/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 7, are objected to because of the following informalities:  “3way valve” should be changed to – three-way valves --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-13 are rejected under 35 U.S.C. 102(a) as being anticipated by Kim et al. (2014/0099521).
Kim et al. in figures 1-4, disclose a vehicle battery management apparatus comprising a battery (300) configured to supply power to a vehicle, a cooling device (a thermoelectric device 400, which can be considered a cooling device) configured to cool the battery; and a controller (1000) configured to monitor a state of the battery during parking and control the cooling device to cool the battery with a cooling level corresponding to the state of the battery (the battery is overcool or overheated that can be read on the state of the battery).  
 	Regarding claims 2, 13, Kim et al. in para. 0046, disclose the controller, which is configured to control the cooling device to cool the battery with a maximum cooling level when the state of the battery satisfies a preset first condition (the controller may control an operation fan to a maximum level at various points).  
 	Regarding claim 3, Kim et al. in figure 3, disclose the cooling device includes an Electric Water Pump (EWP, 900), an air conditioner, a radiator fan (120), and a 3way valve (700), and wherein the controller is configured to control the EWP, the air conditioner, and the radiator fan to operate at maximum output; and control the 3way valve such that heat exchange generated between a power electronics (PE) cooling loop and a battery cooling loop.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claims 3 and 13 above, and further in view of Newman et al. (10,369,898).
Kim et al. disclose the vehicle battery management, but fail to show an external management unit.
Newman et al. in figures 15-20, disclose a rechargeable vehicle thermal management charging system comprising an outdoor output device or an external thermal management unit (1416), a battery pack (1604), a controller (1404). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim et al. by further comprising the external thermal management unit disclosed by Newman et al. in order to have an optional to cool the battery of the vehicle. 


Allowable Subject Matter
Claims 4, 6-11, 14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a vehicle battery management in a preset first condition including at least one of: a state in which an insulation resistance value of the battery is less than a first reference resistance value (L3_IR), a state in which a maximum value of cell temperature values of the battery is greater than a first reference temperature value (L3_T1), or a state in which a preset third condition is not satisfied within a reference time from a time when a preset second condition is satisfied.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618